Citation Nr: 1134338	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  09-30 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for kidney cancer.

2.  Entitlement to service connection for bladder cancer.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1948 to December 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in October 2010, and a transcript of that hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, he was exposed to asbestos during active service, and his current kidney cancer (and residuals after treatment) has been medically linked to such exposure.

2.  Resolving all reasonable doubt in the Veteran's favor, he was exposed to asbestos during active service, and his current bladder cancer (and residuals after treatment) has been medically linked to such exposure.


CONCLUSIONS OF LAW

1.  Kidney cancer was incurred as a result of active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131¸ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  Bladder cancer was incurred as a result of active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131¸ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for kidney cancer and bladder cancer, as well as residuals after treatment.  These cancers were first diagnosed in 2004 and 2005, and they were considered stable as of an April 2009 VA examination.  

As the Board's decision herein to grant service connection for kidney cancer and bladder cancer, as well as residuals of such conditions, constitutes a full grant of the benefits sought on appeal, no further action is necessary to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

The Veteran asserts that he developed kidney and bladder cancers as a result of asbestos exposure throughout his service in the U.S. Navy, and especially during the re-commissioning of the U.S.S. Davis in 1951.  He states that he was exposed to asbestos from knocking holes in walls to allow electricians to install wiring and to expose pipes, as well as from cleaning up debris with asbestos, all without any protective equipment.  The Veteran further states that he was exposed to lead paint and unspecified chemical solvents that were later determined to be harmful and no longer used.  The Veteran has worked as an entomologist since discharge from service, and he denies any pre-service or post-service asbestos exposure.  See, e.g., asbestos questionnaire response, notice of disagreement, hearing transcript.
      
The Veteran is competent to testify as to exposure to asbestos during service because such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Further, the Board finds his statements to this effect to be credible, as they are generally consistent with the other evidence of record.  In particular, the Veteran served in the U.S. Navy from November 1948 through December 1952.  While there is no documentation of any asbestos exposure, the evidence of record reflects that the U.S.S. Davis was recommissioned in July 1951.  Service personnel records reflect that the Veteran was transferred to the U.S.S. Davis for "pre-commissioning detail " in May 1951, and he was assigned to that vessel through August 1952 as a seaman or deckhand.  Further, VA's adjudication manual acknowledges that many World War II era U.S. Navy veterans were exposed to asbestos during service because these materials were extensively used in military ship construction at that time.  Therefore, the Board resolves all reasonable doubt in the Veteran's favor and finds that he was exposed to asbestos as reported during service.  
      
The Veteran has submitted an Internet article indicating that individuals who are exposed to asbestos through work have a much higher likelihood of developing lung cancer, and that asbestos exposure can also lead to kidney cancer due to the way it is inhaled and processed in the body.  See Mattern v. West, 12 Vet. App. 222, 228 (1999) (a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if it discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts).  Similarly, VA's adjudication manual acknowledges that inhalation of asbestos fibers can produce cancers of the urogenital system, except the prostate, and that urogenital cancer develops in 10 percent of persons with asbestosis.  The manual further acknowledges that the latency period ranges from 10 to 45 or more years between the first asbestos exposure and the development of disease.  The Veteran has denied any diagnosed lung disease, and there is no diagnosed asbestosis in the medical evidence of record.  

In addition to asbestos exposure, the Veteran has reported repeated treatment for bladder symptoms during service, as well as continued to bladder problems after service.  See, e.g., August 2009 statement.  Service treatment records confirm several instances of treatment at the dispensary and the Naval Hospital for bladder symptoms, including blood in the urine and painful urination, in April 1952.  

In an April 2009 report, upon review of the claims file and examination of the Veteran, a VA examiner acknowledged that the Veteran may very well have been exposed to asbestos during service.  However, the examiner stated that there is currently no proof that renal cell cancer or other urogenital cancers are "definitely linked to asbestos exposure."  He further stated that most studies suggest that it is "unlikely that asbestos exposure is responsible or an important increase in kidney cancer risk but exposure to asbestos may entail a small or slight risk."  The examiner opined that, as the Veteran has had numerous urogenital cancers, including invasive papillary transitional cell carcinoma of the bladder, adenocarcinoma of the prostate, and renal cell cancer, the Veteran "certainly has some possibility that [asbestos exposure] did cause him to be at increased risk."  The examiner further stated that "it is least as likely as not that exposure to asbestos is responsible for the condition but still is possible to some degree."  

As the language of the VA examiner's report was ambiguous, the Board forwarded the entire claims file to a specialist with the Veterans' Health Administration (VHA) for an opinion as to the etiology of the Veteran's bladder cancer and kidney cancer, and residuals after treatment.  Such request summarized the pertinent evidence of record and the conceded asbestos exposure during service, as set forth above.  In a March 2011 report, the specialist initially opined that the Veteran's genitourinary malignancies "are not as likely as due to his exposure to the asbestos while he was in service."  No rationale was provided for this opinion, and the possibility of aggravation was not addressed.  Upon request for clarification, in a May 2011 addendum report, the specialist opined that the Veteran's bladder cancer "is at least as likely as not due to exposure to asbestos" during service, reasoning that there was evidence in the literature that exposure from asbestos is a risk factor for bladder cancer.  The specialist further stated that exposure to asbestos can be a contributing factor for the Veteran's urinary symptoms.  

Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for kidney cancer and bladder cancer, as these conditions have been medically linked to asbestos exposure during service.  In particular, the VA examiner acknowledged that there was some possibility that the Veteran's asbestos exposure caused him to be at increased risk for kidney and bladder cancer.  While a mere possibility of a link is insufficient to establish service connection, the VHA specialist indicated that it is at least as likely as not that the Veteran's cancers were caused by his conceded asbestos exposure during service, based on review of the claims file and available medical literature.  Further, VA's adjudication manual acknowledges that inhalation of asbestos fibers can produce cancers of the urogenital system.  In addition, an Internet article indicates that asbestos exposure can lead to kidney cancer.  Accordingly, when applying the benefit of the doubt rule, the current kidney and bladder cancers have been medically linked to service, and service connection is warranted.  38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for kidney cancer is granted.

Entitlement to service connection for bladder cancer is granted.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


